DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 07/20/2022.
 
	Claims 1, 9, and 17 are amended; claims 2, 3, 6, 8, 10, 11, 14, 16, 18, and 19 are unchanged; and claims 5, 7, 13, and 15 are cancelled; therefore, claims 1-3, 6, 8-11, 14, and 16-19 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.
 
In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2022 and 08/30/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Allowance
Claims 1-3, 6, 8-11, 14, and 16-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “in response to a protection policy triggering a backup generation for the client: identifying a last backup generation time for a client, wherein the last backup generation time is associated with a last generated backup of the client; obtaining system metadata for the client; identifying a portion of client data that has been modified since the last backup generation time using the system metadata; generating a snapshot of the client data; comparing portions of the snapshot corresponding to the identified portion of the client data to corresponding portions of the last generated backup of the client, rather than comparing all portions of the snapshot to all portions of the last generated backup of the client, to identify changes between the snapshot and the last generated backup of the client; generating an incremental backup comprising the identified changes between the snapshot and the last generated backup of the client; and storing the incremental backup in backup storage, wherein identifying the portion of the client data that has been modified since the last backup generation time using the system metadata comprises: generating, without crawling the incremental backup, a backup index based on the system metadata; comparing a last modification date specified for each logical portion of the client data described by the backup index to the last backup generation time to identify each subset of the logical portions of the client data that was modified after the last backup generation time; and using the subset of the logical portions of the client data as the portion of the client data.” (in combination with the other limitations of the independent claims).
The prior arts of record (most notably Amarendran and Bedadala) teach the generating incremental backups based on comparing changes identified between a snapshot with a previous backup, but do not teach specifics where generating the incremental backup is based on comparing portions of a snapshot corresponding to an identified modified portion of the client data to corresponding portions of a last generated backup of the client, rather than compare all portions of the snapshot to all portions of the last generated backup of the client, to identify changes between the snapshot and the last generated backup as being claimed and argued by the applicant. The absence of details does not allow for proper hindsight reconstruction of obviousness.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pogde et al. (U.S. Pub. No. 2020/0301882) – “DETERMINING DIFFERENCES BETWEEN TWO VERSIONS OF A FILE DIRECTORY TREE STRUCTURE” teaches different file directory tree structure portions are analyzed in parallel to identify any changes of the selected storage snapshot from a previous storage snapshot.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165